Citation Nr: 0717336	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  01-02 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

The veteran and his wife provided testimony at a travel board 
hearing before the undersigned Veterans Law Judge in November 
2005.  The claims file includes a transcript of the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his service-
connected asthma condition.  Unfortunately, the Board needs 
additional development before it can adjudicate this claim.

In March 2001, the RO rated the veteran's asthma as 30 
percent disabling pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6602.  Under DC 6602, VA rates asthma based on the 
results of pulmonary functions tests, the required treatment, 
or the frequency and severity of asthmatic attacks.  A 30 
percent rating requires forced expiratory volume in one 
second (FEV-1) in a range from 56 to 70 percent of predicted 
value, or; the ratio of FEV-1 to forced vital capacity (FVC) 
in a range from 56 through 70 percent, or; there is a need 
for daily inhalation or oral bronchodilator therapy, or; need 
of inhalational anti-inflammatory medication.

A 60 percent evaluation requires forced expiratory volume in 
one second (FEV-1) in a range from 40 to 55 percent of 
predicted value, or; the ratio of FEV-1 to forced vital 
capacity (FVC) in a range from 40 through 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or: intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating requires pronounced asthma where FEV-1 
is less than 40 percent of predicted value, or; the ratio of 
FEV-1 to FVC is less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; 
which requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunal-suppressive medications. 
38 C.F.R. § 4.96, DC 6602.

VA conducted its most recent examination in August 2001.  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  The record also shows 
that the RO tried to schedule the veteran for a more 
contemporaneous VA compensation examination.  However, the 
veteran submitted a letter in May 2003 indicating that he did 
not wish to report for another evaluation because they are 
painful.  

In his November 2005 hearing, the veteran stated he wanted 
another VA examination because his asthma condition has 
worsened.  The Board agrees.  Therefore, the RO should 
schedule the veteran for a VA compensation examination to 
determine the current nature and severity of his asthma 
condition.  See 38 U.S.C.A. § 5103A; Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (the duty to assist includes the 
duty to conduct a thorough and contemporaneous examination to 
ensure that the evaluation of the disability is a fully 
informed one).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a comprehensive VA examination to 
determine the current nature and 
severity of his service-connected 
asthma condition.  The examination 
should include pulmonary function tests 
and take note of current medications; 
the frequency of medical care for 
exacerbations, if any; and the 
frequency of treatment with systemic 
(oral or parenteral) corticosteroids or 
immuno-suppressive medications, if any.  

The claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiner in connection 
with the examination.  The RO should 
advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.

2.  After ensuring proper completion of 
all necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition of the issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




